Appeal unanimously dismissed, without costs, and matter remitted to Special Term, Erie *986County, for further proceedings in accordance with the following memorandum: In view of a change of factual circumstances and upon the stipulation of the respective parties herein, we do not pass upon the merits of this case. Pursuant to said stipulation the case is remitted to Special Term with a direction to dismiss the original petitions, not on the merits, but solely upon the ground that the issues herein are moot. The judgment dated November 9, 1972 and the order amending it dated January 10, 1973 are to be treated as a nullity without force and effect at law (cf. Matter of Adirondack League Club v. Black Riv. Regulating Dist., 301 N. Y. 219). (Appeal from judgment of Erie Special Term in article 78 proceeding to direct provision of transportation.) Present — Marsh, P. J., Moule, Cardamone and Goldman, JJ.